DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a processor and a plurality of electrodes for performing a calculation of a local activation time. This judicial exception is not integrated into a practical application because there is no mention in the claim about any elements beyond what are common technical features of an electrogram and any practical applications of the resultant calculations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no positive recitation of any additional elements that would do anything practical with the resultant calculation. The 101 Analysis is shown below:
Step 1: Do the claims recite one of the statutory categories of matter (i.e. method, apparatus, etc.)? YES, claims 1-11 recite a method and claims 12-13 recite an apparatus.
Step 2a Prong 1: Is there an abstract idea involved? YES, claim language mathematical formulas and calculations are recited in the claim language used for determine body and physiological states using received data, which constitutes a judicial exception.
Step 2a Prong 2: Do the claims recite additional elements that integrate the exception into a practical application? NO, the claims recite the use of a computer to receive physiological data that 
Step 2B: Do the additional elements amount to “Significantly More” than the judicial exception? NO, see reason given in Step 2A Prong 2.
Independent claims 1 and 12 are rejected under USC 101, thus respective dependent claims 2-11 and 13 are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, and 14, the claims recite using physiological data to identify at least one or more body states and then determining a physiological state of a user based at least in part on an analysis of the identified at least one or more body states. There is some confusion about the difference between physiological and body states as in the specification Para. 47-48, the body state is identified through motion data but in the claim language, the body state is being identified through physiological data. The specification shows physiological states use physiological data such as temperature which is 
Independent claims 1, 12, and 14 are rejected under USC 112, thus respective claims 2-11, 13, and 14-20 are also rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments Tran (US 2016/0287166 A1).
Regarding claim 1, 12, and 14, Tran discloses a method, comprising:  2receiving, with a computing system, physiological data of a user in multiple embodiments (eg. Para. 6, blood pressure sensor and Para. 43); 3analyzing, with the computing system, the received physiological data of the user 4to identify at least one of one or more body states or one or more transitions 5between body states of the user (eg. Para. 43-45);  6determining, with the computing system, at least one physiological state of the 7user (eg. Para. 43), based at least in part on an analysis of the identified at least one of the 8one or more body states or the one or more transitions between body states of 9the user (eg. Para. 45); 10sending with the computing system and to a user device, the determined at least 11one physiological state of the user; and 12displaying on a display screen of the user device, the determined at least one 13physiological state of the user (eg. Para. 13).
It would have been obvious to one of ordinary skill in the art to have combined the embodiments of Tran to use physiological sensors in combination with the accelerometers to more effectively identify and treat patient conditions by having more patient data to analyze (Eg. Para. 3, 10-11, and 43-45).
Regarding claim 2 and 13, Tran discloses monitoring, with one or more first sensors, at least one of one or more postures or one or more motions of the user; and sending, with the one or more first sensors and to the computing system, data regarding the monitored at least one of the one or more postures or the one or more motions of the user, wherein the physiological data of the user comprises the data regarding the monitored at least one of the one or more postures or the one or more motions of the user (eg. Para. 34, 47, 42, and 47).
Regarding claim 3, Tran discloses the one or more first sensors comprise at least one of one or more accelerometers, one or more gyroscopes, one or more location sensors, one or more pedometers, one or more compasses, or one or more altimeters (eg. Para. 37 accelerometers).
Regarding claim 4 and 16, Tran discloses monitoring, with the one or more first 2sensors, at least one of the one or more postures or the one or more motions of the user 3comprises measuring relative positions of two or more of a head of the user, a neck of the 4 user, a shoulder of the user, a chest of the user, a shoulder of the user, an upper arm of the 575 user, an elbow of the user, a wrist of the user, a hand of the user, a finger of the user, a 6 stomach of the user, a hip of the user, a leg of the user, a knee of the user, a calf of the 7user, an ankle of the user, a foot of the user, or a toe of the user (eg. Para. 37, leg motion and wrist).
Regarding claim 5 and 17, Tran discloses receiving, with a user interface of the user device, a verbal command to initiate sensor recording as the user is in one of a body state or a transition between two body states among the at least one of the one or more body states or the one or more transitions between body states of the user; sending, with the user device and to one or more first sensors, the received verbal command to initiate sensor recording; in response to receiving the verbal command to initiate sensor recording, initiating, with the one or more first sensors, sensor recording to monitor at least one of one or more postures or one or more motions of the user; storing, with the computing system and in a datastore, an association between the initiated sensor recording and the one of the body state or the transition between the two body states corresponding to the received verbal command; and sending, with the one or more first sensors and to the computing system, data regarding the monitored at least one of the one or more postures or the one or more motions of the user, wherein the physiological data of the user comprises the data regarding the monitored at least one of the one or more postures or the one or more motions of the user and data regarding the association between the initiated sensor recording and the one of the body state or the transition between the two body states corresponding to the received verbal command (eg. Para. 14, 137, 139, 200, 323).
Regarding claim 6 and 18, Tran discloses monitoring, with one or more second sensors, physiological state of the user, 3wherein the one or more second sensors each comprises one of one or more 4skin temperature sensors; one or more moisture sensors; one or more 5resistance sensors; one or more electrodermal activity ("EDA") sensors; one 586 or more body temperature sensors; one or more core temperature sensors; one 7 or more fluid intake measurement sensors; one or more sensors measuring a 8compensatory reserve index ("CRI") of the user; one or more sensors 9measuring hemodynamic status of the user; one or more sensors measuring 10closeness of hemodynamic collapse due to at least one of heat stress, 11hydration, or central fluid loss; one or more sensors that continuously capture 12one or more pulsatile components of a cardiac cycle of the user; one or more 13electrocardiograph sensors; or one or more respiration rate sensors; wherein 14the one or more sensors that continuously capture the one or more pulsatile 15components of the cardiac cycle of the user comprises at least one of radio 16frequency ("RF") sensor, a photoplethysmograph ("PPG"), a volume clamp, or  17a continuous blood pressure ("BP") sensor;  18monitoring, with one or more third sensors, one or more ambient environmental 19conditions, wherein the one or more ambient environmental conditions each 20comprises one of moisture, humidity, rainfall, temperature, atmospheric 21pressure, air quality, windspeed, windchill, or altitude;  22receiving, with the computing system, the monitored physiological state of the 23user; and  24receiving, with the computing system, the monitored one or more ambient 25environmental conditions;  26wherein determining, with the computing system, the at least one physiological 27state of the user comprises determining, with the computing system, at least 28one physiological state of the user, based at least in part on one or more of the 29analysis of the identified at least one of the one or more body states or the one 30or more transitions between body states of the user, an analysis of the 31monitored physiological state of the user, or an analysis of the monitored one 32or more ambient environmental conditions (eg. Para. 233 and 385 skin temperature Para. 34, environmental temperature).
Regarding claim 7, Tran discloses wherein the one or more body states each 2comprises one of a face-up prone state of the user, a face-down prone state of the user, a 3sitting state of the user, a standing state of the user, a planking state of the user, a 4 squatting state of the user, a walking state of the user, a running state of the user, a 595 jumping state of the user, or an exercise state of the user, wherein the one or more 6 transitions between body states of the user each comprises transitions between two of 7said one or more body states (eg. Para. 50, 80-92, fall detection, lying down using center of mass).
Regarding claim 8, Tran discloses wherein at least one physiological state of the 2user comprises at least one of a hydration state of the user, a dehydration state of the user, 3a fitness state of the user, a health state of the user, an exertion readiness state of the user, 4a fatigue state of the user, an alertness level of the user, an altitude sickness state of the 5user, a level of tolerance to heat of the user, a level of tolerance to cold of the user, a level 6of tolerance to other environmental conditions of the user, a level of tolerance to liquid 7limitations of the user, a level of tolerance to blood loss of the user, or one or more states 8of illness of the user (eg. Para. 218).
Regarding claim 9 and 19, Tran discloses storing, via the user device, a log including one or more recordings of previous 3verbal commands issued by the user, the log including a recording of the 4verbal command;  5determining, via the computing system, an irregular speech pattern in the verbal 6command issued by the user;  7wherein the at least one physiological state of the user is determined based at least 8in part on determination of a presence of the irregular speech pattern (eg. Para. 110, 134, 212 speech recognition such as slurred speech). 
Regarding claim 15, Tran discloses wherein the one or more first sensors are each 2 encapsulated within a sensor device, wherein each sensor device comprises one of a patch-based sensor device, a wrist strap-based sensor device, an arm strap-based sensor device, a head band-based sensor device, a belt-based sensor device, a leg strap-based sensor device, an ankle strap-based sensor device, or a shoe strap-based sensor device (eg. Tran, Fig. 6A, Para. 37, wrist band and leg).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166 A1) in view of Javey (US 2018/0263539 A1).
Regarding claim 10 and 20, Tran discloses the invention of claim 9, but does not disclose with one or more first sensors, physiological data indicative of sodium content of the user's perspiration; wherein the at least one physiological state of the user includes hyponatremia and hypernatremia, wherein determining, via the computer system, the at least one physiological state includes determining whether the user is in the physiological state of hyponatremia or hypernatremia based, at least in part, on the physiological data indicative of sodium content of the user's perspiration.
Javey teaches a worn wristband with sensors that detect sodium levels and predict the likelihood of conditions like hyponatremia (Eg. Para. 62, 76, 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Tran with the sodium monitoring as taught by Javey to expand the diagnoses of more alert conditions based on physiological data (eg. Javey, Para. 62).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2016/0287166 A1) in view of McCombie (US 2010/0298656 A1).
Regarding claim 11, Tran discloses the invention of claim 1, but does not disclose the physiological data of the user includes 2 waveform data, wherein the method further comprises: generating, with one or more first sensors, motion data indicative of user movement; sending, with the one or more first sensors and to the computing system, the motion data; and mitigating, via the computing system, motion artifacts from the waveform data of the physiological data based, at least in part, on the motion data.
McCombie teaches a wrist worn vital signs monitoring device that uses accelerometer motion to modulate the waveforms to remove motion related artifacts (Eg. Para. 72).
It would have been obvious to have combined the invention of Tran with the motion artifact removal as taught by McCombie to improve the accuracy of physiological information collecting and diagnosis of alert conditions while a patient is in motion (eg. McCombie, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792      

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792